DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the application filed on 06/07/2019.  

Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-11, 14-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma et al. (U.S. Pub. 20190098606).

 claim 1 Sharma disclose an apparatus, comprising: one or more processors (para. 101, an apparatus may include at least one processor); and one or more memories having instructions stored (para. 101, an apparatus may include at least one memory including computer instructions) thereon that are executable by the one or more processors to: 
determine, using a packet data convergence protocol (PDCP) entity (para. 32, at least a Packet Data Convergence Protocol (PDCP) entity), a ratio for sending packet data to two or more different radio link control (RLC) entities implemented by the apparatus for multi-connectivity communications via two or more different networks (para. 36, Fig. 2, PDCP entity 216B may be configured to operate in a split mode to split uplink traffic among multiple uplink wireless links or cells according to a specific ratio. PDCP entity 216B may split traffic according to a specific (and variable) ratio), 
wherein to determine the ratio, the one or more processors are configured to: transmit a first protocol data unit (PDU) to a first network and determine a first time interval between the transmission and an acknowledgment of the first PDU (para. 44, Fig. 1, Quality metrics (or link-specific factors) that may be taken into consideration for this illustrative example may include (for example): RTT (roundtrip transmission time). For link 1,W1=w1(RTT)); 
transmit a second PDU to a second network and determine a second time interval between the transmission and an acknowledgment of the second PDU (para. 44, Fig. 1, Quality metrics (or link-specific factors) that may be taken into ; and 
set the ratio based on the first and second time intervals (para. 57, Fig. 2, In some cases, the user device 132 (such as PDCP entity 216B, FIG. 2) may split the uplink traffic based on an overall link weight ratio for the selected uplink wireless links); 
in response to a current data volume meeting a threshold value (para. 65, if the amount of data in the data buffer of the user device is greater than the threshold, then the user device 132 may select a set of two or more (or a plurality of) uplink wireless links to transmit data via multi-connectivity), 
apportion packet data between the two or more different RLC entities based on the determined ratio (para. 57, Fig. 2, the relative values of overall link weights, or a link weight ratio, may be used to allocate or split a portion (or percentage) of uplink traffic to each of the selected uplink wireless links); and 
wirelessly transmit the packet data to two or more different base stations (para. 65, then the user device 132 may select a set of two or more (or a plurality of) uplink wireless links to transmit data via multi-connectivity).
Regarding claim 2 Sharma disclose, wherein the first and second PDUs are RLC PDUs transmitted to respective base stations of the first and second networks (para. 32-35, Fig. 2, Protocol stacks 210 and 220 may each include, for example, at least a Packet Data Convergence Protocol (PDCP) entity, a Radio Link Control (RLC) entity, a Media Access Control (MAC) entity, a Physical layer (PHY) .
Regarding claim 3 Sharma disclose wherein the first and second PDUs are PDCP PDUs (para. 32-35, Fig. 2, Protocol stacks 210 and 220 may each include, for example, at least a Packet Data Convergence Protocol (PDCP) entity).
Regarding claim 7 Sharma disclose wherein the ratio is further based on a number of ACKs and NACKs on each of the first and second networks (para. 47, For example, user device 132 may measure RSSI, RSRQ, RSRP, data error rate, roundtrip transmission time, data throughput or other link-specific factor based on signals received from the cell or other measurement technique).
Regarding claim 8 Sharma disclose wherein the apportioning uses different sequence number (SN) gap limits for two or more different networks (para. 35, A RLC entity may perform segmentation/concatenation, error detection and correction, data retransmission, duplicate detection and in-sequence data delivery to higher layers).
Regarding claim 9 Sharma disclose wherein the ratio is further based on link quality metrics associated with multiple different communication layers (para. 44, Quality metrics (or link-specific factors) that may be taken into consideration for this illustrative example may include (for example): RTT (roundtrip transmission time), CQI (channel quality indication), Link throughput, Error Rate, RSSI, throughput (data throughput), etc.).
 claim 10 the limitations of claim 10 are rejected in the same manner as analyzed above with respect to claim 9.
Claim 11 recites a method corresponding to the apparatus of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Regarding claim 14 Sharma disclose further comprising transmitting, to the mobile device, information indicating one or more of: uplink grant availability; resource availability; co-existence characteristics; or quality of service negotiated for data radio bearers (DRBs) (para. 22, master BS (MeNB) 134 may provide wireless communications/services to user devices within or near primary cell 136).
Claim 15 recites a computer–program product corresponding to the apparatus of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Regarding claim 16 the limitations of claim 16 are rejected in the same manner as analyzed above with respect to claim 2.
Regarding claim 17 the limitations of claim 17 are rejected in the same manner as analyzed above with respect to claim 3.
 Regarding claim 20 the limitations of claim 20 are rejected in the same manner as analyzed above with respect to claim 8.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (U.S. Pub. 20190098606) in view of Yabe et al. (U.S. Pub. 20110211471). 

Regarding claim 4 Sharma does not specifically disclose wherein the first and second PDUs have a PDU type indicating a round-trip-time measurement request. However Yabe teach (para. 78, the receiving node transmits a PDCP Control PDU (RTT measurement request) to the transmitting node).
Sharma and Yabe are analogous because they pertain to the field of wireless communication and, more specifically, to management of transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yabe in the system of Sharma to enable the user terminal to request the appropriated measurement report to the base stations. The motivation for doing so would have been to obtain the link-specific factor measured for the corresponding wireless link.
 claim 5 Sharma does not specifically disclose wherein the first and second PDUs have a field configured to encode a round-trip-time determination. However Yabe teach (para. 78, the receiving node obtains the round-trip time in the transmission path, based on the transmission time in the PDCP Control PDU (RTT measurement request), the reception time of the PDCP Control PDU (RTT measurement response), and information stored in the PDCP Control PDU (RTT measurement response).
Sharma and Yabe are analogous because they pertain to the field of wireless communication and, more specifically, to management of transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yabe in the system of Sharma to enable the user terminal to request the appropriated measurement report to the base stations. The motivation for doing so would have been to obtain the link-specific factor measured for the corresponding wireless link.
Regarding claim 12 the limitations of claim 12 are rejected in the same manner as analyzed above with respect to claim 4.
Regarding claims 13 and 18 the limitations of claims 13 and 18 are rejected in the same manner as analyzed above with respect to claims 5. 

Claim(s) 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (U.S. Pub. 20190098606) in view of Malkamaki et al. (U.S. Pub. 20180262950). 
 claim 6 Sharma does not specifically disclose wherein the acknowledgment of the first PDU and the acknowledgment of the second PDU are included in interspersed feedback control PDUs. However Yabe teach (para. 73, when the fractional status reports are `requested` by frequent uplink grants hence having a short round-trip-time (RTT) and allowing the UE to include acknowledgements for a larger number of PDCP PDUs than get transmitted by the eNB in that same RTT).
Sharma and Yabe are analogous because they pertain to the field of wireless communication and, more specifically, to management of transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yabe in the system of Sharma to enable the system to include multiple responses for multiple requests established during a time interval in only one response. The motivation for doing so would have been to improve the managing of the available resources.
Regarding claim 19 the limitations of claim 19 are rejected in the same manner as analyzed above with respect to claim 6.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471